2018 WI 36

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2017AP2427-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Barry S. Wagner, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Barry S. Wagner,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST WAGNER

OPINION FILED:          April 17, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                            2018 WI 36
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.     2017AP2427-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Barry S. Wagner, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant,
                                                                    APR 17, 2018
       v.
                                                                       Sheila T. Reiff
                                                                    Clerk of Supreme Court
Barry S. Wagner,

             Respondent.




       ATTORNEY      disciplinary        proceeding.          Attorney         publicly

reprimanded.



       ¶1    PER CURIAM.         The Office of Lawyer Regulation (OLR)

and Attorney Barry S. Wagner have filed a stipulation pursuant

to    Supreme     Court   Rule   (SCR)    22.12       that   Attorney       Wagner      be

publicly reprimanded as discipline reciprocal to that imposed by

the Supreme Court of Arizona.              After reviewing the matter, we

approve     the   stipulation     and    impose   the     stipulated        reciprocal

discipline.       In light of the parties' stipulation and the fact
                                                                            No.       2017AP2427-D



that no referee needed to be appointed, we impose no costs upon

Attorney Wagner.

      ¶2      Attorney        Wagner    was        admitted       to     practice           law     in

Wisconsin in 2000.            He was admitted to practice law in Arizona

in   2004.         Attorney    Wagner's        Wisconsin         law    license        has        been

suspended since October 2006 for failure to pay bar dues and

since May 2007 for failure to fulfill continuing legal education

requirements.          Attorney        Wagner      has    not     been      the       subject       of

previous professional discipline in this state.

      ¶3      On    March     22,   2017,       the      State    Bar       of    Arizona         and

Attorney      Wagner,        through     counsel,         filed        an    agreement            for

discipline by consent with the Supreme Court of Arizona.                                           On

April 14, 2017, the State Bar of Arizona reprimanded Attorney

Wagner, based on his professional misconduct.                            As part of their

order,     the     Arizona     court    required         Attorney       Wagner         to    be     on

disciplinary probation for two years and complete trust account

ethics training.         The Arizona Supreme Court found that Attorney

Wagner's     actions     violated        the       Arizona      Rules       of    Professional
Conduct      by    failing     to   safe      keep       property      and       by    violating

specific     rules     regarding       trust       account       management.            Attorney

Wagner did not notify the OLR of the Arizona reprimand within

twenty days of its effective date.

      ¶4      On December 13, 2017, the OLR filed a disciplinary

complaint alleging that Attorney Wagner should be subject to

reciprocal discipline due to the public reprimand imposed by the

Supreme Court of Arizona.               On February 22, 2018, after the OLR's
complaint        had   been    served     on       Attorney      Wagner,         the    OLR       and
                                               2
                                                                  No.    2017AP2427-D



Attorney     Wagner   entered    into     a    stipulation      whereby    Attorney

Wagner agreed that the facts alleged in the OLR's complaint

supported the imposition of a public reprimand as reciprocal

discipline.

      ¶5     Under    SCR    22.22(3),1       this     court   shall    impose   the

identical discipline imposed in another jurisdiction unless one

or more of three exceptions apply.               In his stipulation, Attorney

Wagner states that he does not claim any of the exceptions in

SCR   22.22(3).       He    agrees   that     this     court   should   impose   the

public reprimand sought by the OLR.

      ¶6     Attorney Wagner further states that the stipulation

was not the result of plea bargaining, that he does not contest

the facts and misconduct alleged by the OLR or the discipline

that the OLR director is seeking in this matter, that he fully

understands     the    ramifications          should    the    court    impose   the

      1
          SCR 22.22(3) provides:

           The supreme court shall impose the identical
      discipline or license suspension unless one or more of
      the following is present:

           (a) The procedure in the other jurisdiction was
      so lacking in notice or opportunity to be heard as to
      constitute a deprivation of due process.

           (b) There  was   such              an  infirmity   of  proof
      establishing the misconduct            or medical incapacity that
      the supreme court could               not accept as final the
      conclusion in respect to              the misconduct or medical
      incapacity.

           (c) The    misconduct   justifies                   substantially
      different discipline in this state.


                                          3
                                                                  No.         2017AP2427-D



stipulated level of discipline, that he fully understands his

right to consult with counsel and has consulted with an Arizona-

licensed counsel about this matter, and that his entry into the

stipulation is made knowingly and voluntarily and represents his

decision not to contest the misconduct in the complaint or the

level of discipline sought by the OLR director.

    ¶7     Having      considered        this        matter,   we        accept       the

stipulation      and   impose     a   public     reprimand,         as        discipline

reciprocal to that         imposed by the Supreme Court of Arizona.

Because   this    matter    has   been    resolved      through      a    stipulation

without the appointment of a referee and the OLR has not sought

the imposition of any costs, we do not impose costs in this

matter.

    ¶8     IT    IS    ORDERED    that       Barry     S.   Wagner       is     publicly

reprimanded.




                                         4
    No.   2017AP2427-D




1